Citation Nr: 1547013	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  09-25 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for a thoracolumbar spine condition.

2. Entitlement to service connection for a cervical spine condition.

3. Entitlement to an increased initial disability rating for posttraumatic stress disorder (PTSD), rated as 50 percent disabling (excluding periods of temporary total ratings).  


REPRESENTATION

Appellant represented by:	Andrew R. Rutz, Jr., Attorney


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  Specifically, a November 2007 rating decision which, among other things denied service connection for a thoracolumbar spine condition, a cervical spine condition, and PTSD.  The Veteran initiated and formalized an appeal with regard to all three issues and in December 2011, the RO issued a rating decision which, in pertinent part, granted service connection for PTSD.  The Veteran subsequently initiated and formalized an appeal of the initial disability rating assigned for PTSD and that issue is now before the Board.  

In August 2014, the RO issued a rating decision in which it granted an increased disability rating for the Veteran's PTSD, which was previously rated as 30 percent disabling from the date of the grant of service connection.  Presently, the Veteran's PTSD is rated as 50 percent disabling from January 9, 2007, to October 15, 2009, from January 1, 2010, to September 30, 2010, and from November 1, 2010 to the present.  For the periods of October 15, 2009, to January 1, 2010, and September 30, 2010, to November 1, 2010, the Veteran has been granted a 100 percent evaluation for hospitalization over 21 days.  See 38 C.F.R. § 4.29 (2014).  Because this increase did not equal a total grant of benefits, the increased rating appeal remains before the Board at this time with regard to any period where the Veteran was not granted a 100 percent rating.   

In his January 2012 VA Form 9 (appeal to the Board of Veterans' Appeals), the Veteran indicated a desire for a hearing before a Veterans Law Judge via live videoconference.  The Veteran was scheduled for a hearing on July 15, 2015.  On July 10, 2015, the Veteran's representative submitted a statement from the Veteran indicating a wish to cancel the hearing request.  Accordingly, the Board finds that the Veteran's hearing request is withdrawn.  38 C.F.R. § 20.704(a) (2014).    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required. 


REMAND

VA's duty to assist requires it to make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized VA to obtain.  In a disability compensation claim, VA must make efforts to obtain, among other things, the claimant's service treatment records, if relevant.  38 U.S.C.A. § 5103A(b)(1) (West 2014); 38 C.F.R. § 3.159(c)(3) (2014).  

In the instant matter, the Veteran asserts that he injured his back during active service.  A review of his service treatment records in the claims file does reveal that, upon separation, the Veteran reported seeking treatment for "back trouble" at Fort Leonard Wood.  The Veteran has also submitted a statement asserting that he was hospitalized for a back issue at Fort Leonard Wood in 1969.  However, there is no documentation in his service treatment records with regard to any treatment for a back condition.  The Board also notes that there are no service treatment records associated with the file dated prior to 1971.  Accordingly, on remand, the AOJ should take adequate steps to obtain the Veteran's complete service treatment records.  

VA's duty to assist requires it to provide a medical examination or obtain a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (A) contains competent lay or medical evidence of a current diagnosed disability; (B) establishes that the Veteran suffered an event, injury or disease in service; and (C) indicates that the claimed disability may be associated with the established event, injury or disease.  38 C.F.R. § 3.159(c)(4)(i) (2014).  

The Court of Appeals for Veterans Claims (Court) has held that the requirement that a disability "may be associated" with service is a "low threshold" standard.  In so holding, it noted that credible evidence of continuity of continuity of symptomatology such as pain or other symptoms capable of lay observation is enough to satisfy the low threshold requirement.   McLendon v. Nicholson, 21 Vet. App. 79, 83 (2006).  The law requires competent evidence of a disability, but it does not require competent evidence of a nexus to trigger the duty to provide an examination.  Rather there need only be evidence indicating an association between the disability and service.  Waters v. Shinseki, 601 F. 3d 1274 (Fed. Cir. 2010).  

In the instant matter, magnetic resonance imaging (MRI) conducted in March 2009 shows degenerative disc narrowing a L5-S1, with bilateral L5 pars interarticularis fractures, without significant spondylolisthesis, and uncovertebral joint changes.  MRI conducted in February 2006 showed mild cervical spine degenerative changes with diffuse osteophyte complexes and unconvertebral hypertrophy, worse at C5-C6.  Thus, there clearly exists competent medical evidence of a currently diagnosed cervical and thoracolumbar spine disability.

As discussed above, a review of the Veteran's separation examination report indicates that the Veteran complained of in-service back trouble while stationed at Ft. Leonard Wood.  However, to date, a VA examination has yet to be conducted that addresses the Veteran's claimed cervical and thoracolumbar spine conditions.  As there exists evidence of a present disability, an in-service incident or injury, and some allegations of continuity of symptomatology, the Board finds that the duty to provide an examination with regard to both the thoracolumbar and cervical spine has been triggered in this case.  

With regard to the claim for an increased rating for PTSD, the Board finds that a remand is necessary for two reasons.  

First, a medical opinion will be considered adequate when it is based upon consideration of the Veteran's prior medical history and provides a sufficiently detailed description of the disability so that the Board's evaluation will be a fully informed one.  Barr v. Nicholson, 21 Vet. App. 202, 311 (2007); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  If a report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for rating purposes.  38 C.F.R. § 4.2 (2014).  

In May 2013, the Veteran presented for a VA examination to assess the present severity of his PTSD.  In the resulting report, while taking the Veteran's relevant medical and occupational history, the examiner stated that "[c]onsiderable impairment in social functioning was evidence during the interview secondary to symptoms associated with PTSD."  The examiner also indicated one section of the examination that the Veteran experienced PTSD criteria such as avoidance behavior, feelings of detachment, sleep difficulties and irritability or outbursts of anger.  The examiner also indicated that the Veteran arrived late for the examination, was verbally abusive toward staff and was found to have several knives in his belongings.  However, the examiner ultimately concluded that the only symptom attributed to PTSD was depressed mood and that the Veteran only suffered from occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner also failed to address previously diagnosed and well documented conditions such as depressive disorder and anxiety disorder, rather indicating that PTSD was the only diagnosed condition present.  The Board finds that this examination was inadequate as it fails to provide adequate detail upon which it can rely in rating the Veteran's PTSD. At the very least, it contains contradicting conclusions regarding the severity of the Veteran's PTSD, compromising its probative value.    

Additionally, the Board notes that the Veteran has been receiving ongoing treatment through VA for PTSD for an extended period of time.  The most recent medical VA records contained in the claims file were uploaded in August 2014, and the most recent mental health clinic record is dated in that same month.  Accordingly, the Board would request that, on remand, the Veteran's complete VA mental health records be obtained so that the Board has a complete record upon which to assess the Veteran's PTSD.  38 C.F.R. § 3.159(c)(3).





Accordingly, the case is REMANDED for the following action:

1. Take all necessary steps to obtain the Veteran's complete service treatment records, including any documentation of hospitalization or treatment of a back condition while the Veteran was stationed at Fort Leonard Wood.  All steps taken to obtain the records should be documented in the file.  If the complete STRs cannot be obtained, then the AOJ should issue a formal finding and notify the Veteran and his representative of the unavailability of those records.

2. Obtain and associate with the claims file any VA medical records pertaining to the Veteran's treatment for PTSD or his back conditions which are not already of record.  Particularly, the Board requests that the AOJ obtain any records dated after August 2014.  

3. Schedule the Veteran for a VA examination in connection with his appeal for service connection for cervical and thoracolumbar spine disabilities.  The complete record should be made available to the examiner for review.  All necessary diagnostic testing and imaging should be conducted.

The examiner is requested to complete a thorough examination of the Veteran and provide diagnoses for both his cervical spine condition, and his thoracolumbar spine condition.  Thereafter, for each condition diagnosed, the examiner is requested to opine whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's disability is etiologically related to any incident or injury sustained during active service, to include his documented "back trouble."

A complete rationale should be given for each opinion rendered and should include citation to evidence of record, medical treatise evidence, and known medical principles.   

4. Schedule the Veteran for a new VA examination with a psychiatrist to assess the present and prior severity of his PTSD.  The complete record, including a copy of this remand and the Veteran's VA and private treatment records should be made available to the examiner selected to conduct the examination.  All necessary diagnostic testing should be conducted.

The examiner is requested to conduct a thorough review of the Veteran's medical history and take a complete work and educational history from the Veteran.  Thereafter, the examiner should provide an assessment of the severity of the Veteran's PTSD, to include all manifestations, during any period of time when he was not hospitalized for that condition (for purposes of this opinion, the Veteran was hospitalized for PTSD between October 15, 2009, and January 1, 2010, and from September 30, 2010, to November 1, 2010).      

A complete rationale for any opinion expressed should be provided.  

5. Thereafter, readjudicate the Veteran's claims on appeal in light of all evidence of record.  If any benefit on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for additional appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




